UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2088


LING YU,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 19, 2011                   Decided:   June 2, 2011


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Christophe, CHRISTOPHE & ASSOCIATES, P.C., New York, New
York, for Petitioner.    Tony West, Assistant Attorney General,
John S. Hogan, Senior Litigation Counsel, Rosanne M. Perry,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ling Yu, a native and citizen of the People’s Republic

of    China,    petitions       for       review    an   order       of   the    Board     of

Immigration      Appeals       (“Board”)      dismissing       her    appeal     from     the

immigration judge’s order denying her applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).              We deny the petition for review.

               The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                8 U.S.C.

§    1158(a)    (2006).        The     INA   defines      a    refugee     as    a     person

unwilling or unable to return to her native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution         involves       the    infliction         or    threat      of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                    Qiao Hua Li v. Gonzales, 405

F.3d   171,     177   (4th     Cir.    2005)       (internal       quotation    marks     and

citations omitted).

               An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);   see     8    C.F.R.    §     1208.13(a)      (2010),       and   can    establish

refugee status based on past persecution in her native country

on account of a protected ground.                        8 C.F.R. § 1208.13(b)(1)

                                              2
(2010).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”      Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).        Without   regard    to    past    persecution,      an       alien   can

establish     a   well-founded    fear    of    persecution     on     a    protected

ground.       Ngarurih,   371    F.3d    at    187.   The   well-founded           fear

standard contains both a subjective and an objective component.

The objective element requires a showing of specific, concrete

facts that would lead a reasonable person in like circumstances

to fear persecution.         Gandziami-Mickhou v. Gonzales, 445 F.3d

351, 353 (4th Cir. 2006).          “The subjective component can be met

through     the   presentation     of     candid,     credible,      and      sincere

testimony demonstrating a genuine fear of persecution . . . .

[It] must have some basis in the reality of the circumstances

and be validated with specific, concrete facts . . . and it

cannot be mere irrational apprehension.”               Qiao Hua Li, 405 F.3d

at 176 (internal quotation marks and citations omitted).

              A trier of fact who rejects an applicant’s testimony

on credibility grounds, as in this case, must offer “specific,

cogent reason[s]” for doing so.              Figeroa v. INS, 886 F.2d 76, 78

(4th   Cir.    1989).     “Examples      of    specific   and   cogent       reasons

include   inconsistent     statements,         contradictory      evidence,        and

inherently improbable testimony . . . .”                  Tewabe v. Gonzales,

446 F.3d 533, 538 (4th Cir. 2006) (internal quotation marks and

                                         3
citations       omitted).        This    court          accords    broad,       though    not

unlimited,       deference       to    credibility          findings      supported        by

substantial evidence.             Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004).

            The     REAL    ID   Act    of    2005       amended   the   law      regarding

credibility        determinations        for      applications       for       asylum     and

withholding of removal filed after May 11, 2005, as is the case

here.     Such determinations are to be made based on the totality

of the circumstances and all relevant factors, including “the

demeanor, candor, or responsiveness of the applicant or witness,

the     inherent       plausibility      of       the    applicant’s       or     witness’s

account, the consistency between the applicant’s or witness’s

written and oral statements (whenever made and whether or not

under oath, and considering the circumstances under which the

statements were made), the internal consistency of each such

statement,       the     consistency         of    such     statements         with     other

evidence of record . . . . and any inaccuracies or falsehoods in

such    statements,       without      regard      to    whether    an   inconsistency,

inaccuracy, or falsehood goes to the heart of the applicant’s

claim.”    8 U.S.C. § 1158(b)(1)(B)(iii) (2006).

            A    determination         regarding        eligibility      for     asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                            INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                      Administrative findings of

                                              4
fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                       Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations.”                                    Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                               This

Court    will    reverse       the    Board       only    if   “the    evidence      .   .   .

presented was so compelling that no reasonable factfinder could

fail     to      find        the      requisite           fear      of      persecution.”

Elias-Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d

316,    325   n.14     (4th    Cir.    2002).            Furthermore,       “[t]he   agency

decision that an alien is not eligible for asylum is ‘conclusive

unless     manifestly         contrary    to        the     law     and     an   abuse       of

discretion.’”         Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir.

2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

              Yu claims the immigration judge’s adverse credibility

finding was in error.              We have reviewed the record and note that

the immigration judge’s adverse credibility finding was based on

specific      and     cogent    reasons       as     noted     by     the   Board.        For

instance, Yu lied when asked if she had ever applied for a visa.

It was also noted that there were inconsistencies between her

testimony       and    her     credible       fear       interview.         “Inconsistent

statements and contradictory evidence qualify as cogent reasons

that could support an adverse credibility finding.”                              Dankam v.

                                              5
Gonzales, 495 F.3d 113, 121 (4th Cir. 2007) (internal quotation

marks omitted).       The immigration judge was entitled to reject

Yu’s   explanations    for    the    discrepancies.              Id.    at    122.       We

further conclude that the immigration judge’s findings regarding

the lack of credible independent evidence in support of Yu’s

claim for    relief   under    the    CAT       are    supported       by    substantial

evidence.

            Accordingly,     we     deny       the    petition   for        review.      We

dispense    with   oral      argument      because        the    facts        and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                           6